DETAILED ACTION
In application filed on 12/23/2019, Claims 1-10 are pending. Claims 1-10 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jie Yang on 03/16/2022.
The application has been amended as follows:
Claim 1 (currently amended): A spectral-potentiometric-thermometric multi-dimensional titration analysis instrument, comprising a reagent control system, a titration measurement system and a data processing system, the reagent control system being connected with the data processing system by the titration measurement system, wherein the reagent control system comprises a reagent compartment and a measurement compartment, the reagent compartment being in communication with the measurement compartment by a reagent pipeline;	 

 the data processing system comprises a measurement signal conversion and calculation device, the measurement signal conversion and calculation device being connected with the spectral titration measurement device, the thermometric titration measurement device and the potentiometric titration measurement device respectively by signals [[.]];	
wherein the spectral titration measurement device, the potentiometric titration measurement device and the thermometric titration measurement device are configured to simultaneously measure measurement parameters, and to obtain spectral titration parameters, potentiometric titration parameters and thermometric titration measurement parameters under the same chemical, reaction condition.

Reasons for Allowance
Claims 1-10 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-10 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Ding et al. (CN107703202A) teaches a spectral-potentiometric-thermometric multi-dimensional titration analysis instrument, comprising a reagent control system (Page 4, Fig. 7, ref. 6, referred to as syringe pump; Page 4, referred to as reaction cell, providing a measuring vessel; See Annotated Fig. 2), a titration measurement system (Page 6, the transmitting fiber 2 and the receiving fiber 3; and Fig. 7, ref. 5, referred to as the ORP electrode) and a data processing system (Fig. 7, ref. 7, referred to as signal processing module; including the transmitting optical fibers, Fig. 7, refs. 2 and 3), the reagent control system being connected with the data processing system by the titration measurement system (Page 4, Fig. 7, ref. 6, referred to as syringe pump; Page 4, referred to as reaction cell, providing a measuring vessel; See Annotated Fig. 2; including the referred to as signal processing module Fig. 7, ref. 7; and  the transmitting optical fibers, Fig. 7, refs. 2 and 3) , wherein 
the reagent control system comprises a reagent compartment (Page 4, Fig. 7, ref. 6, referred to as syringe pump) and a measurement compartment (Page 4, referred to as reaction cell, providing a measuring vessel), the reagent compartment being in communication with the measurement compartment by a reagent pipeline (See Annotated Fig. 7);
	 the titration measurement system comprises a spectral titration measurement device (Page 6, the transmitting fiber 2 and the receiving fiber 3), ; and a potentiometric titration measurement device (Fig. 7, ref. 5, referred to as the ORP electrode), ;
	 the data processing system (Fig. 7, ref. 7, referred to as signal processing module; including the transmitting optical fibers, Fig. 7, refs. 2 and 3) comprises a 
However, Ding et al. (CN107703202A) does not teach or fairly suggests the combination and steps of the limitation:
a thermometric titration measurement device;
the spectral titration measurement device, the thermometric titration measurement device and the potentiometric titration measurement device being arranged in parallel inside the measurement compartment;
wherein the spectral titration measurement device, the potentiometric titration measurement device and the thermometric titration measurement device are configured to simultaneously measure measurement parameters, and to obtain spectral titration parameters, potentiometric titration parameters and thermometric titration parameters under the same chemical, reaction condition.
Therefore Claims 1-10 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797